DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,003,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims as follows:
Patent ‘145 claims 1+11 are more specific than instant claim 1. Patent ‘145 claim 1 recites most limitations of instant claim 1 and in addition it recites limitations regarding the thickness of the band portion, base portion and resin sheet not in the instant claim 1. Patent ‘145 claim 11 recites the instant claim 1 limitations regarding movement detection and display control missing from patent ‘145 claim 1.  In short, patent ‘145 claim 1+11 recite all limitations of instant claim 1 in addition to further limitations.
 Instant claim 14 is commensurate in scope to instant claim 1, but instant claim 14 is directed to a method.  However, the limitations are all anticipated by patent ‘145 claims 1+11 as explained above for instant claim 1.  Thus, it would have been obvious to one of ordinary skill in the art that the limitations of patent ‘145 display device claims 1+11 would be applied to a display control method in order to obtain the predictable result of controlling the device that has the same limitations recited in patent ‘145 claims 1+11.
The dependent claims map verbatim as follows:
Instant
2
3
4
5
6
7
8
9
10
11
12
13
Patent
2
3
4
5
6
7
8
9
10
12
13
14

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device and method with improved reliability against external force and control of display based on movement”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in US 2009/0251888 (hereinafter Douglas) in view of Inagaki et al. in US 2016/0282899 (hereinafter Inagaki) and Aoshima et al. in US 2018/0001174 (hereinafter Aoshima).

Regarding claim 1, Douglas discloses an information display device (Douglas’s par. 2) comprising: a time information presentation portion configured to display time information (Douglas’s Fig. 1 and par. 9, 36); a band portion (Douglas’s Fig. 1 and par. 17) configured to be worn on an arm (Douglas’s par. 3); a display control unit (Douglas’s Fig. 4 and par. 29) configured to control display by a thin display (Douglas’s Figs. 3-4 and par. 20-22, 29), wherein 
Douglas fails to explicitly disclose the lamination of the thin display, the metal sheet and the resin sheet; and Douglas fails to disclose a detection unit configured to detect a movement of the information display device or the display control unit stopping updating contents displayed by the thin display in a case where a movement of the information display device is not detected for a predetermined period or more.
However, in the same field of wearable displays, Inagaki discloses the layers of the band being laminated (Inagaki’s par. 9, 195). Thus, it would have been obvious to one of ordinary skill in the art for Douglas’s composited thin display, metal sheet, and resin sheet (Douglas’s Figs. 3 and par. 20-22) to be laminated inside the band portion (Inagaki’s par. 9, 195), in order to obtain the predictable result of a composite product (Douglas’s par. 20).
Still, Douglas in view of Inagaki fail to disclose a detection unit configured to detect a movement of the information display device or the display control unit stopping updating contents displayed by the thin display in a case where a movement of the information display device is not detected for a predetermined period or more.
Nevertheless, in the same field of wearable displays, Aoshima discloses a display device that comprises a detection unit for detecting a movement of the information display device (Aoshima’s Figs. 1, 4 and par. 69-70, 95), a display control unit (Aoshima’s Figs. 1, 4 and par. 71, 74) configured to stop updating contents displayed by the thin display in a case where a movement of the information display device is not detected for a predetermined period or more (Aoshima’s Fig. 5 and par. 183: S120-S130), and wherein the detection unit and the display control unit are each implemented via at least one processor (Aoshima’s Fig. 4 and par. 69, 71-
An information display device (Douglas’s par. 2) comprising: 
a time information presentation portion (Douglas’s Figs. 1 and par. 9, 36: display member) configured to display time information (Douglas’s par. 9, 36); 
a band portion (Douglas’s Fig. 1 and par. 17: band) configured to be worn on an arm (Douglas’s par. 3); 
a detection unit (Aoshima’s Figs. 1, 4 and par. 69-70, 95: see units 10 and 50) configured to detect a movement of the information display device (Aoshima’s Fig. 1 and par. 70, 95); and 
a display control unit (Douglas’s Fig. 4 and par. 29: control equivalent to Aoshima’s Figs. 1, 4 and par. 71, 74: unit 20 and 57) configured to control display (Douglas’s Fig. 4 and par. 29 and Aoshima’s par. 71) by a thin display (Douglas’s Figs. 3 and par. 20), 
wherein the information display device (Douglas’s par. 2) includes one piece of the thin display (Douglas’s Figs. 3 and par. 20: see at least 20) inside the time information presentation portion (Douglas’s Figs. 1 and par. 9, 22, 36: see 20 which is part of the display member) and the band portion (Douglas’s Figs. 1, 3 and par. 17: see 20 on band), 
wherein the thin display (Douglas’s Figs. 3 and par. 20-22: see 20), a metal sheet (Douglas’s Figs. 3 and par. 20-22: see 18), and a resin sheet (Douglas’s Figs. 3 and par. 20-22: see 16 or 22) are laminated inside the band portion (Douglas’s Figs. 3 and par. 20: composite sandwich which upon combination with Inagaki’s par. 9, 195 are laminated), 
wherein the display control unit (Douglas’s Fig. 4 and par. 29: control equivalent to Aoshima’s Figs. 1, 4 and par. 71, 74: unit 20 and 57) is further configured to stop updating 

Regarding claim 9, Douglas in view of Inagaki and Aoshima disclose wherein the thin display (Douglas’s Figs. 3 and par. 20-22) is arranged at a neutral point (all around) of the band portion (Douglas’s Figs. 3 and par. 20-22).

Regarding claim 11, Douglas in view of Inagaki and Aoshima further disclose wherein the thin display is electronic paper (Inagaki’s par. 9, 195). It would also have been obvious to one of ordinary skill in the art for Douglas’s thin display (Douglas’s Fig. 3 and par. 20) to be electronic paper, in order to obtain the predictable result of using an available technology for displays in bracelets (Inagaki’s par. 9, 195).

Regarding claim 12, Douglas in view of Inagaki and Aoshima disclose wherein the thin display is an organic electroluminescent display (Douglas’s par. 20, 24).

Regarding claim 13, Douglas in view of Inagaki and Aoshima disclose wherein the thin display is a liquid crystal display (Douglas’s par. 20, 24).

Regarding claim 14, Douglas in view of Inagaki and Aoshima disclose a display control method comprising all limitations as explained for claim 1. In addition, Douglas in view of Inagaki and Aoshima disclose the information display device (Douglas’s par. 2) connected to a band portion of the information display device (Douglas’s Figs. 1-3).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Inagaki and Aoshima as applied above, in further view of Chen et al. in US 2011/0273077 (hereinafter Chen).

Regarding claim 2, Douglas in view of Inagaki and Aoshima fails to explicitly disclose stainless steel. However, in the related field of endeavor of OLED displays, Chen discloses wherein a material of the metal sheet (Douglas’s par. 20-21) is stainless steel (Chen’s par. 29). Therefore, it would have been obvious to one of ordinary skill in the art, for Douglas steel metal sheet to be made of stainless steel in order to obtain the predictable result of using available materials already known for use as metal sheets in displays (Chen’s par. 29).

Regarding claim 3, Douglas in view of Inagaki and Aoshima fails to disclose the thickness of the metal sheet. However, in the related field of endeavor of OLED displays, Chen discloses a metal sheet with a thickness of 10µm (0.01mm) up to 10mm (Chen’s par. 29). Furthermore, the MPEP 2144.05 explains that a prima facie case of obviousness exists where the claimed ranges are close. Thus, it would have been obvious to one of ordinary skill in the art, for Douglas’s metal sheet (Douglas’s par. 20-21) to have a thickness within a range of 0.03 to 0.08 mm (close to .01 to 10 mm per Chen’s par. 29 and MPEP 2144.05) in order to obtain the benefit of a metal sheet that simultaneously has sufficient hardness and sufficient flexibility (Chen’s par. 29) and the predictable result of an optimized range of 0.03 to 0.08 mm that achieves Chen’s intended qualities (Chen’s par. 29).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Inagaki and Aoshima as applied above, in further view of Iwata et al. in US 2017/0003774 (hereinafter Iwata).

claim 4, Douglas in view of Inagaki and Aoshima fails to disclose the resin sheet’s material. However, in the related field of endeavor of laminates, Iwata discloses that a substrate may be of polyethylene terephthalate resin (Iwata’s par. 45). Thus, it would have been obvious to one of ordinary skill in the art for Douglas’s material of the resin sheet (Douglas’s par. 20) to be polyethylene terephthalate (per Iwata’s par. 45) in order to obtain the predictable result of conventional materials used for substrates (Iwata’s par. 45).

Regarding claim 5, Douglas in view of Inagaki and Aoshima fails to disclose the resin sheet’s thickness. However, in the related field of endeavor of laminates, Iwata discloses a resin substrate with a thickness of 10 to 200 µm (Iwata’s par. 45)(0.01 to 0.2 mm). Furthermore, the MPEP 2144.05 explains that a prima facie case of obviousness exists where the claimed ranges are close.  Thus, it would have been obvious to one of ordinary skill in the art, for Douglas’s resin sheet (Douglas’s par. 20) to have a thickness within a range of 0.05 to 0.20 mm (close to 0.01 to 0.2 mm per Iwata’s par. 45 and MPEP 2144.05) in order to obtain the benefit of a resin sheet that is flexible (Iwata’s par. 45) and the predictable result of an optimized range of 0.05 to 0.20 mm that achieves Iwata’s intended qualities (Iwata’s par. 45).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Inagaki and Aoshima as applied above, in further view of Hashimoto et al. in US 2018/0039303 (hereinafter Hashimoto).
Douglas in view of Inagaki and Aoshima fails to disclose the band portion including a base portion and a cover portion. 
However, in the same field of endeavor of wearable displays, Hashimoto discloses the band portion (Hashimoto’s Fig. 3B) includes a base portion (Hashimoto’s Fig. 3C and par. 64: bottom 370) and a cover portion (Hashimoto’s Fig. 3C and par. 64: top 360), the base portion covers lateral surfaces and a bottom surface of the display (Hashimoto’s Figs. 3B-C and par. 
wherein a base portion of the band portion (Hashimoto’s Figs. 3B-C and par. 64: bottom which would be at bottom of Douglas’s Fig. 1) covers lateral surfaces and a bottom surface (Hashimoto’s Figs. 3B-C and par. 64) of the laminate of the thin display, the metal sheet, and the resin sheet (Hashimoto’s Fig. 3C: see bottom 370 which covers display 320 and member 340 equivalent to display, metal sheet and resin sheet of Douglas’s Figs. 3 and par. 30),
wherein a cover portion of the band portion (Hashimoto’s Figs. 3B-C and par. 64: bottom which would be at bottom of Douglas’s Fig. 1) covers an upper surface of the thin display (Hashimoto’s Figs. 3B-C and par. 64), the upper surface being a display surface (Hashimoto’s Figs. 3B-C and par. 64), and 
wherein an upper surface of the base portion covering the lateral surfaces of the laminate of the thin display, the metal sheet, and the resin sheet and a bottom surface of the cover portion are bonded (Hashimoto’s Figs. 3B-C and par. 64).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Inagaki, Aoshima and Hashimoto as applied above, in further view of Uemura et al. in US 2011/0244243 (hereinafter Uemura).

claim 7, Douglas in view of Inagaki, Aoshima and Hashimoto fail to disclose the material of the base portion being a compound of elastomers with high and low hardness. 
However, in the related field of endeavor of compositions for synthetic leather, Uemura discloses a material in which an elastomer material having high hardness and an elastomer material having low hardness (Uemura’s par. 16, 23-25, 27) are compounded at a predetermined compounding ratio (Uemura’s par. 16, 23-25, 27). 
Therefore, it would have been obvious to one of ordinary skill in the art that Douglas in view of Inagaki, Aoshima and Hashimoto device would have: 
a material of the base portion to be a material (Hashimoto’s Fig. 3C and par. 64: bottom 370 which is leather) in which an elastomer material having high hardness and an elastomer material having low hardness (Uemura’s par. 16, 23-25, 27) are compounded at a predetermined compounding ratio (Uemura’s par. 16, 23-25, 27), 
in order to obtain all the benefits of a synthetic leather (Uemura’s par. 6) in the leather base (Hashimoto’s par. 64).

Regarding claim 8, Douglas in view of Inagaki, Aoshima, Hashimoto and Uemura disclose wherein the elastomer materials are thermoplastic polyurethane (Uemura’s par. 16, 23-25, 27).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Inagaki and Aoshima as applied above, in further view of Joo et al. in US 2015/0189134 (hereinafter Joo).
Douglas in view of Inagaki and Aoshima fail to disclose the band portion including a metal reinforcement plate near a connection portion with the time information presentation portion. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621